JAMES L. CANNELLA, Judge.
This is an appeal by the Plaintiff, Freddie M. Fernandez, from a child custody judgment. We dismiss the appeal as untimely.
The applicable time delays for taking an appeal from a custody judgment are provided by La.C.C.P. arts. 3943, 3942 and 2087(A)(l)-(3). Under La.C.C.P. art. 3943, an appeal from a judgment of custody must be filed in conformity with C.C.P. art. 3942, which provides for an appeal to be filed within SO days from the applicable date provided in C.C.P. art. 2087(A)(1)-(3). The 30 day limitation is an exception to the 60 days for taking a devolutive appeal set forth in Article 2087(A). The applicable date from which the time is counted is from either the expiration of the delay for applying for a new trial, if no application was applied for, or from notice of the denial of the new trial, if an application was made.
In this case, the judgment was rendered on February 28, 2003, the notice of judgment mailed on March 6, 2003 and the motion for appeal filed on April 29, 2003. To be timely, the notice of appeal had to be filed no later than April 16, 2003. Since the appeal is untimely, we lack jurisdiction over the matter.
Accordingly, the appeal is hereby dismissed.
APPEAL DISMISSED